

CHANGE OF CONTROL AGREEMENT
 
THIS AGREEMENT is entered into as of the 19th day of January, 2011 (the
"Effective Date") by and between Capitol Federal Financial, Inc. ("CFF"), a
Maryland corporation, and __________ (the "Executive").
 
WITNESSETH:
 
WHEREAS, CFF owns 100% of the outstanding stock of Capitol Federal Savings Bank
(the "Bank"), a federally chartered savings bank;
 
WHEREAS, Executive is the _____________ of CFF and the Bank, and as such is a
key executive officer whose continued dedication, availability, advice and
counsel to CFF and the Bank is deemed important to the Boards of Directors of
CFF and the Bank and to the stockholders of CFF;
 
WHEREAS, CFF wishes to retain the services of Executive free from any
distractions or conflicts that could arise as a result of a change in control of
CFF or the Bank.
 
NOW, THEREFORE, to assure CFF of Executive's continued dedication, the
availability of his advice and counsel to the Board of Directors of CFF free of
any distractions resulting from a change of control, and for other good and
valuable consideration, the receipt and adequacy whereof each party hereby
acknowledges, CFF and Executive hereby agree as follows:
 
1.           TERM OF AGREEMENT: This Agreement shall remain in effect until
cancelled by either party hereto, upon not less than 24 months prior written
notice to the other party.
 
2.           CHANGE IN CONTROL: If the Executive's employment by the Bank or CFF
shall be terminated by the Bank or CFF, or any successor thereto, other than for
Cause or as a result of the Executive's death, disability or retirement, or
terminated by the Executive for Good Reason, all as defined in Appendix A
attached hereto ("Appendix A"), in either case within six (6) months preceding
or twenty-four (24) months following a Change in Control of CFF or the Bank,
then CFF shall:
 
(a)           Pay to the Executive in cash upon the later of the date of such
Change of Control or the effective date of the Executive's termination with CFF
or the Bank, an amount equal to 299% of the Employee's "base amount" as
determined under Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code").
 
(b)           For purposes of this Agreement, a Change of Control of CFF occurs
in any of the following events: (i) the acquisition by any "person" or "group"
(as defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
("Exchange Act")), other than CFF, any subsidiary of CFF or their employee
benefit plans, directly or indirectly, as "beneficial owner" (as defined in Rule
13d-3, under the Exchange Act) of securities of CFF representing ten percent
(10%) or more of either the then outstanding shares or the combined voting power
of the then outstanding securities of CFF; (ii) either a majority of the
directors of CFF elected at CFF's annual stockholders’ meeting shall have been
nominated for election other than by or at the direction of the "incumbent
directors" of CFF, or the "incumbent directors" shall cease to constitute a
majority of the directors of CFF. The term "incumbent director" shall mean any
director who was a director of CFF on the Effective Date and any individual who
becomes a director of CFF subsequent to the Effective Date and who is elected or
nominated by or at the direction of at least two-thirds of the then incumbent
directors; (iii) the stockholders of CFF approve (x) a merger, consolidation or
other business combination of CFF with any other "person" or
 

 
 
 
 

"group" (as defined in Sections 13(d) and 14(d) of the Exchange Act) or
affiliate thereof, other than a merger or consolidation that would result in the
outstanding common stock of CFF immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into common
stock of the surviving entity or a parent or affiliate thereof) at least fifty
percent (50%) of the outstanding common stock of CFF or such surviving entity or
a parent or affiliate thereof outstanding immediately after such merger,
consolidation or other business combination, or (y) a plan of complete
liquidation of CFF or an agreement for the sale or disposition by CFF of all or
substantially all of CFF's assets; or (iv) any other event or circumstance which
is not covered by the foregoing subsections but which the Board of Directors of
CFF determines to affect control of CFF and with respect to which the Board of
Directors adopts a resolution that the event or circumstance constitutes a
Change of Control for purposes of the Agreement.
 
The Change of Control Date is the date on which an event described in (i), (ii),
(iii) or (iv) occurs.
 
3.           LIMITATION OF BENEFITS: It is the intention of the parties that no
payment be made or benefit provided to the Executive that would constitute an
"excess parachute payment" within the meaning of Section 280G of the Code and
any regulations thereunder, thereby resulting in a loss of an income tax
deduction by CFF or the imposition of an excise tax on the Executive under
Section 4999 of the Code. If the independent accountants serving as auditors for
CFF immediately prior to the date of a Change of Control determine that some or
all of the payments or benefits scheduled under this Agreement, when combined
with any other payments or benefits provided to the Executive on a Change of
Control, would constitute nondeductible excess parachute payments by CFF or any
affiliate under Section 280G of the Code, then the payments or benefits
scheduled under this Agreement will be reduced to one dollar less than the
maximum amount which may be paid or provided without causing any such payments
or benefits scheduled under this Agreement or otherwise provided on a Change of
Control to be nondeductible. The determination made as to the reduction of
benefits or payments required hereunder by the independent accountants shall be
binding on the parties. The Executive shall have the right to designate within a
reasonable period which payments or benefits will be reduced; provided, however,
that if no direction is received from the Executive, CFF shall implement the
reductions by reducing or eliminating payments required under this Agreement.
 
4.           LITIGATION - OBLIGATIONS - SUCCESSORS:
 
(a)           If litigation shall be brought or arbitration commenced to
challenge, enforce or interpret any provision of this Agreement, and such
litigation or arbitration does not end with judgment in favor of CFF, CFF hereby
agrees to indemnify the Executive for his reasonable attorney's fees and
disbursements incurred in such litigation or arbitration.
 
(b)           CFF's obligation to pay the Executive the compensation
contemplated herein and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which CFF may have against him or anyone else. All amounts payable
by CFF hereunder shall be paid without notice or demand. The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise.
 
(c)           CFF will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of CFF, by agreement in form and substance satisfactory
to the Executive, to expressly assume and agree to
 

 
2
 
 

perform this Agreement in its entirety. Failure of CFF to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to the compensation described in
Section 2. As used in this Agreement, "CFF" shall mean Capitol Federal
Financial, Inc. and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 4 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.
 
5.           NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
If to the Executive:
 
 
 
If to CFF:
_______________________
[Home Address or any other address]
 
Capitol Federal Financial, Inc.
700 South Kansas Ave.
Topeka, Kansas 66603



or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
6.           MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing, signed by the Executive and on behalf of
CFF by such officer as may be specifically designated by the Board of Directors
of CFF. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Kansas.
 
7.           INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.           SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.
 

 
3
 
 

 
9.           HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.
 
10.           ARBITRATION: Any dispute, controversy or claim arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Topeka, Kansas (or as close thereto as feasible) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. CFF shall pay all administrative fees associated with such arbitration.
Judgment may be entered on the arbitrator's award in any court having
jurisdiction.
 
11.           CONFIDENTIALITY:
 
(a)           The Executive acknowledges that CFF may disclose certain
confidential information to the Executive during the term of this Agreement to
enable him to perform his duties hereunder. The Executive hereby covenants and
agrees that he will not, without the prior written consent of CFF, during the
term of this Agreement or at any time thereafter, disclose or permit to be
disclosed to any third party by any method whatsoever any of the confidential
information of CFF, nor shall Executive use such confidential information to the
detriment of CFF, the Bank or their successors. For purposes of this Agreement,
"confidential information" shall include, but not be limited to, any and all
records, notes, memoranda, data, ideas, processes, methods, techniques, systems,
formulas, patents, models, devices, programs, computer software, writings,
research, personnel information, customer information, CFF' s financial
information, plans, or any other information of whatever nature in the
possession or control of CFF which has not been published or disclosed to the
general public, or which gives to CFF an opportunity to obtain an advantage over
competitors who do not know of or use it. The Executive further agrees that if
his employment hereunder is terminated for any reason, he will leave with CFF
and will not take originals or copies of any records, papers, programs, computer
software and documents and all matter of whatever nature which bears secret or
confidential information of CFF.
 
(b)           The foregoing paragraph shall not be applicable if and to the
extent the Executive is required to testify in a judicial or regulatory
proceeding pursuant to an order of a judge or administrative law judge issued
after the Executive and his legal counsel urge that the aforementioned
confidentiality be preserved.
 
(c)           The foregoing covenants will not prohibit the Executive from
disclosing confidential or other information to other employees of CFF or any
third parties to the extent that such disclosure is necessary to the performance
of his duties under this Agreement.
 
12.           COMPLIANCE WITH SECTION 409A OF THE CODE: Notwithstanding anything
herein to the contrary, any payments to be made in accordance with this
Agreement shall not be made prior to the date that is 185 calendar days from the
date of termination of employment of the Executive if it is determined by CFF in
good faith that such payments are subject to the limitations set forth at
Section 409A of the Code and regulations promulgated thereunder, and payments
made in advance of such date would result in the requirement that Executive pay
additional interest and taxes in accordance with Section 409A(a)(1)(B) of the
Code.
 

 
4
 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date referred to above.
 

     
EXECUTIVE
                             
ATTEST:
                                         
CAPITOL FEDERAL FINANCIAL, INC
                             
ATTEST:
   
By:
 








 
5
 
 


 
APPENDIX A TO CHANGE OF CONTROL AGREEMENT


Definitions:


"Cause" shall mean personal dishonesty, willful misconduct, breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of the Change of Control Agreement.
 
"Good Reason" shall mean:
 
(i)           The assignment of duties to the Executive by CFF or the Bank or
any successor thereto which (A) are materially different from the Executive's
duties on the date hereof, or (B) result in the Executive having significantly
less authority and/or responsibility than he has on the date hereof, without his
express written consent;
 
(ii)           The removal of the Executive from or any failure to re-elect him
to the position of ____________, except in connection with a termination of his
employment by CFF for Cause or by reason of the Executive's disability;
 
(iii)           A reduction by CFF or the Bank of the Executive's then current
base salary;
 
(iv)           The failure of CFF or the Bank to provide the Executive with
substantially the same fringe benefits (including paid vacations) that were
provided to him immediately prior to the date hereof; or
 
(v)           The failure of CFF to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 4(c) of the
Change of Control Agreement.
 


 